[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION — DEFENDANT DOUGLAS L. WENZLOFF'S MOTION FOR SUMMARY JUDGMENT — DATED JUNE 26, 1991
Douglas L. Wenzloff alone submitted admissible evidence in support of this motion. It reveals that Luis A. Zayas, the first named defendant, while operating his automobile, at a high rate of speed, lost control of his vehicle, crossed the center line for highway traffic on Thomaston Avenue, Waterbury, and collided with the auto operated by Wenzloff. On the evidence submitted in support of this motion, the trier would necessarily have to conclude that Wenzloff was not negligent. The plaintiff, a passenger in the Wenzloff auto, did not present any evidence in opposition to the motion although it was his duty to do so if he desired to mount, in this procedural context, a meaningful opposition. State v. Goggin, 208 Conn. 606, 615-17 (1988).
The motion is granted.
WILLIAM PATRICK MURRAY, JUDGE